DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/429,399 filed on 06/03/2019 in which claims 1-20 have been presented for prosecution.
ExParte Quayle
This application is in condition for allowance except for the following formal matters: 
Specification
Abstract
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded to provide a substitute Abstract which is in accordance to the guidelines of MPEP § 608.01(b).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Information Disclosure Statement
Acknowledgement is made of the information disclosure statement filed on 06/03/2019 and an initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A removable vehicle battery system comprising among other patentable features, a store of energy; a control unit; a removable converter configured to convert the store of energy into a usable format for an external device; a power outlet configured to supply energy from the store of energy to the external device in the usable format when the first removable energy storage module is removed from the first vehicle; a power outlet…and a communication link between the external device and at least one of the first removable energy storage module, the removable converter, and the control unit, wherein the communication link is configured to receive information from the external device regarding the usable format, wherein the communication link is configured to communicate information regarding the store of energy and the usable format to the control unit…and in response the control unit controls energy delivery to the external device.”
Claim 19 is directed to the method of powering the external device and recite substantially the same limitations.
Claim 20 is directed to the same electric vehicle battery system and recite substantially the same limitations and allowable subject matter as claim 1.
Claims 2-18 depend either directly or indirectly from claim 1 and thus are allowed for the same reasons.
The closest prior art of record is USPAT 9,954,391 to Lei in which an emergency power supplied is disclosed. The emergency power source comprises a housing. A battery pack (4) is arranged in the housing for storing electric energy. The input end of the battery pack (4) is connected to a charging circuit (1) for charging the battery pack (4) and the output end of a solar energy panel input circuit (2), the output end of the battery pack (4) is connected to a heavy-current output circuit (7) for outputting a heavy current when an automobile starts, and an 6) is connected between the battery pack (4) and the heavy-current output circuit (7). However Lei does not teach or reasonably suggest, inter alia, a communication link between the external device and at least one of the first removable energy storage module, the removable converter, and the control unit, wherein the communication link is configured to receive information from the external device regarding the usable format, wherein the communication link is configured to communicate information regarding the store of energy and the usable format to the control unit, and wherein, in response to receiving information regarding the store of energy and the usable format, the control unit controls energy delivery to the external device and thereby control the charging and discharging.
WO 2010033076 to TAN ENG et., al. (TAN ENG) discloses the general state of the art regarding battery pack burn-in test system comprising first and second interconnection circuits for electrically interconnecting a first and a second battery pack respectively to the system; a data communication bus for coupling to respective battery management integrated circuits (ICs) of the first and second battery packs; and a system management unit coupled to the data communication bus. The system management unit may control a charging of the first battery pack during a burn-in test from a discharging of the second battery pack. For the same reasons as above, TAN ENG does not teach or reasonably suggest, a communication link between the external device and at least one of the first removable energy storage module, the removable converter, and the control unit, wherein the communication link is configured to receive information from the external device regarding the usable format, wherein the communication link is configured to communicate information regarding the store of energy and the usable format to the control unit….

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 12, 2021